Citation Nr: 0320957	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  97-19 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a left varicocele.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran subsequently relocated to 
California, and his appeal has continued from the RO in San 
Diego.

Procedural history

The veteran served on active duty from May 1975 to May 1978. 

In October 1995, the RO received the veteran's claim for 
service connection for a left varicocele (claimed as bladder 
problems stemming from injury to sexual appendage).  In a 
June 1996 rating decision, the RO denied the claim.  The 
veteran disagreed with the June 1996 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in June 1997.  

In January 2003, the Board determined that the bladder and 
testicular issues should be separated.  The Board issued a 
decision on the issue of entitlement to service connection 
for a bladder disorder, as well as on the issue of 
entitlement to service connection for a left lower extremity 
disorder, which had also been appealed.  
That decision is final.  See 38 C.F.R. § 20.1100 (2002).


REMAND

In January 2003, the Board undertook additional evidentiary 
development as to the issue of entitlement to service 
connection for a left varicocele pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  Specifically, the 
Board requested and obtained a VA examination to determine 
the identity and etiology of any current testicular disorder.  

However, in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
2003), decided May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R.§ 19.9(a)(2) (2002).  The Federal Circuit 
specifically noted that 38 C.F.R. § 19(a)(2) is inconsistent 
with 38 U.S.C.A. § 7104(a) because it denies appellants a 
"review on appeal" when the Board considers additional 
evidence without having to remand the case to the Veterans 
Benefits Administration (VBA) for initial consideration.  In 
light of the Federal Circuit's decision, the case must be 
remanded for initial consideration by VBA of the newly 
acquired evidence.  See also Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board also notes that, in a June 2003 letter, the veteran 
stated that he has been going to a doctor and has a more 
evidence.  Since the referenced records may reflect treatment 
of the veteran's left varicocele, they are may be relevant to 
his claim for service connection and should be obtained.

Accordingly, this issue is REMANDED to VBA for the following 
action:

1.  VBA should obtain all private and VA 
medical records pertaining to treatment 
for the veteran's left varicocele that 
are not presently contained in the 
veteran's claims folder.  Any records so 
obtained should be associated with the 
veteran's VA claims folder.

2.  VBA should then review the evidence 
of record, including the additional 
evidence obtained by the Board and any 
evidence obtained in response to item 
(1), and readjudicate the veteran's claim 
of entitlement to service connection for 
a left varicocele.  If the claim remains 
denied, VBA should provide the veteran 
with a supplemental statement of the 
case.  The case should then be returned 
to the Board for further consideration, 
if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



